PER CURIAM: *
Petitioner Mohammed Golam Morshed Chowdhury seeks our review of the Board of Immigration Appeals’ (“BIA”) denial of *130relief on his application for asylum, withholding of removal, and protection under the Convention Against Torture. (As Chowdhury has not briefed the BIA’s denial of withholding of removal and relief under the Convention Against Torture, these claims are deemed abandoned.) See Rodriguez v. INS, 9 F.3d 408, 414 n. 15 (5th Cir.1993).
As to the asylum application, Chowdhury challenges the BIA’s determination that his application was untimely under 8 U.S.C. § 1158(a)(2). We do not have jurisdiction to review its determination. 8 U.S.C. § 1158(a)(3).
For lack of jurisdiction, Chowdhury’s petition for review is DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.